DIXON, C.J.,
would grant. The court of appeal was without jurisdiction. The case had been removed to federal court when the judgment was rendered. Plaintiff, employed by the Corps, assisted the contractor hired by Dock Board to modify locks, was injured when the Dock Board’s crane broke during a test of the lock dam. Of course the Dock Board had the statutory authority to operate and maintain, but it did not. It contracted this out, as Exxon did, and was not engaged in the business of operating and modifying the lock at the time of the accident.